Order filed July 26, 2012.




                                         In The

                     Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-12-00588-CV
                                   ____________

                         JEFFREY MAY, ET AL, Appellants

                                            V.

 TICOR TITLE INSURANCE, N/K/A CHICAGO TITLE, COMMONWEALTH
         LAND TITLE INSURANCE, LAWYERS TITLE INSURANCE
       CORPORATION, AND ALAMO TITLE INSURANCE COMPANY,
                              Appellees


                      On Appeal from the 367th District Court
                               Denton County, Texas
                       Trial Court Cause No. 2009-50072-367


                                        ORDER

      Plaintiffs below, Jeffrey May, et al, ("May"), filed a notice of appeal from the trial
court's judgment signed March 6, 2012. Defendants, Ticor Title Insurance, n/k/a Chicago
Title, Commonwealth Land Title Insurance, Lawyers Title Insurance Corporation, and
Alamo Title Insurance Company, ("Ticor"), subsequently filed a notice of cross-appeal.
       No reporter’s record has been filed in this case. The official court reporter for the
Court informed this court that May had not made arrangements for payment for the
reporter’s record. On July 6, 2012, the clerk of this court notified May that we would
consider and decide those issues that do not require a reporter=s record unless May, within
15 days of notice, provided this court with proof of payment for the record. See Tex. R.
App. P. 37.3(c). May filed no reply.

       Accordingly, we order May to file a brief in this appeal on or before August 27,
2012. If May fail to comply with this order, the court will dismiss the appeal brought by
May for want of prosecution. See Tex. R. App. P. 42.3(b).


                                          PER CURIAM